Citation Nr: 0332831	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  97-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
REMAND

On June 3, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the appellant to be afforded an 
appropriate examination, such as a 
cardiovascular examination, to determine 
the etiology and extent of any 
hypertension and heart disorder, that may 
be manifested.  Any indicated tests and 
studies should be accomplished.  The 
examiner should review the entire claims 
folders, examine appellant, and express 
an opinion, including degree of 
probability in terms of is it as likely 
as not, regarding the following:  (i) 
What is the approximate date of onset of 
appellant's essential hypertension (is it 
causally or etiologically related to 
appellant's active service or proximate 
thereto)?  The examiner should comment on 
the clinical significance, if any, of the 
in-service blood pressure readings; a 
June 1994 service separation examination 
report indicating the need for a blood 
pressure check; and a subsequent 
consultation report, which noted the 
appellant had atypical chest pain and 
borderline hypertension, and that he was 
overweight.

(ii) Is any chronic cardiac disorder 
currently manifested (and if so, such 
disability(ies) should be identified); 
(ii) if any chronic cardiac disorder is 
currently manifested, is it causally or 
etiologically related to appellant's 
active service or proximate thereto 
(i.e., what is the approximate date of 
onset of such disorder)?  The examiner 
should comment on the clinical 
significance, if any, of the October 1999 
VA echocardiogram report findings, which 
included concentric left ventricular 
hypertrophy.  

Additionally, the examiner should render 
an opinion as to whether any chronic 
heart disorder and hypertension, is 
causally or etiologically related to, or 
aggravated by, the service-connected 
diabetes?  The term "aggravate" used 
herein refers to post-service aggravation 
of a non-service-connected condition by a 
service-connected condition, to wit: an 
increase in severity of a non-service-
connected disability (any additional 
impairment of earning capacity) 
attributable to and caused by an already 
service-connected condition.  See 
38 C.F.R. § 3.310 (2001) and Allen v. 
Brown, 7 Vet. App. 439 (1995).

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  Any opinions expressed 
should be accompanied by adequate 
explanations.  The claims folders should 
be sent to the examiner.   

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



